Citation Nr: 0900179	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic disability 
exhibited by left wrist pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to July 
2004.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.


FINDING OF FACT

Resolving all doubt in the veteran's favor, a ganglion cyst 
of the left wrist had its onset in service.


CONCLUSION OF LAW

A ganglion cyst of the left wrist was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The veteran participated in the Benefits Delivery at 
Discharge Program (BDD) and filed his claim in February 2004, 
prior to his discharge from service.  As part of the BDD 
program, the veteran was provided with the information and 
evidence necessary to substantiate his claim.   Specifically, 
the agency of original jurisdiction (AOJ) notified the 
veteran of the information and evidence that VA would seek to 
provide and the information and evidence that he was expected 
to provide.  The AOJ satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008).  By correspondence dated in February 2004, 
the veteran signed the notice letter indicating his 
understanding of the requirements, and signified that he had 
no additional evidence to substantiate his claim.  Thus, the 
veteran has been able to participate effectively in the 
processing of his claim.  

By correspondence dated in September 2006, the veteran 
received notice regarding the process by which disability 
ratings and effective date are established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran was afforded a VA 
contract examination as part of his participation in the BDD 
program. 

Service Connection

The veteran seeks service connection for a chronic disability 
exhibited by left wrist pain, which he contends resulted when 
he slid into third base during a softball game while in-
service.  In order to establish direct service connection, 
three elements must be satisfied.  There must be medical 
evidence of a current disability; medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence linking the current disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The veteran was afforded a VA contract examination in March 
2004, but was not diagnosed with a disability.  The veteran 
reported his history of ganglion cyst formation and 
intermittent pain lasting approximately 2 days per month.  He 
stated his symptoms did not interfere with his activities of 
daily living or cause lost time from work.  Upon examination 
the wrist appeared normal on the right and left sides.  The 
dorsiflexion range of motion was 70 degrees, palmar flexion 
80 degrees, radial deviation 20 degrees and ulnar deviation 
45 degrees.  Furthermore, the range of motion was not limited 
by pain, fatigue, weakness, lack of endurance or 
coordination.  An x-ray was obtained that was also within 
normal limits.  The examiner noted no diagnosis was necessary 
because no pathology was present to render a diagnosis. 

The veteran submitted a May 2005 MRI (magnetic resonance 
imaging)  report in conjunction with his claim.  The report 
indicates the presence of a 5 mm intraosseous cyst or 
ganglion within the lunate without surrounding bone marrow 
edema.  Also, a 1 cm ganglion was present just behind the 
pisiform bone.  The veteran also had mild DISI (dorsal 
intercalated segmental instability) of the wrist.   
Essentially, this suggests the presence of a left wrist 
ganglion cyst that is symptomatic.  Thus, there is medical 
evidence of a current disability.

The next element for consideration is that there must be 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  The veteran's service treatment records 
from November 1982 to July 2004 have been associated with his 
claim.  His records reflect that in June 1991, he reported 
injuring his left wrist playing softball.  He was diagnosed 
with left wrist strain and his wrist was placed in a splint.  
X-rays taken at the time did not reveal evidence of a 
fracture; however, a 5mm cystic lesion in the lunate was 
noted.  The physician's impression was possible nondisplaced 
fracture of the lunate or pathologic fracture through cyst or 
intraosseous ganglion.

During the veteran's service, he continued to report left 
wrist pain due to the lunate bone cyst.  Surgical 
intervention was recommended.  During a June 1993 periodic 
examination, the veteran reported he had elected not to have 
surgery, and that his symptoms were resolved.  No other 
treatment is noted during the veteran's service.   

The Board notes that the veteran served on active duty for 
more than twenty years, and filed his claim for service 
connection for left wrist disability prior to his discharge 
from service.  Not only did the veteran seek treatment during 
service, he has continually treated for this disability since 
discharge.  Evidence of continuity of symptomatology is 
permitted to support a finding of service connection.  See 
38 C.F.R. § 3.303.  The veteran's contentions that his wrist 
pathology has been present since service are credible.  
Resolving all doubt in the veteran's favor, service 
connection for a ganglion cyst of the left wrist is 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

 
ORDER

Service connection for a ganglion cyst of the left wrist is 
granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


